Citation Nr: 1722119	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  15-40 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1961, and from June 1966 to July 1987. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a stroke was raised in a February 2015 statement.  It is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's combined rating for service-connected compensation is 80 percent; he has a disability rated 40 percent; and he is unable to secure or follow a substantially gainful occupation due to the combined effect of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Veteran's service connected disabilities are: chronic urinary tract infections, rated 40 percent; Raynaud's syndrome, bilateral, rated 20 percent; cervical spine degenerative disc disease, rated 20 percent; right shoulder degenerative arthritis, rated 20 percent; left shoulder degenerative changes, rated 20 percent; right knee degenerative arthritis, rated 20 percent; left knee degenerative arthritis, rated 10 percent; lumbosacral and thoracic spine degenerative disc disease, rated 10 percent; post-traumatic laceration scars of the right hand, rated noncompensable (0 percent); post-traumatic laceration with scar on left lower eyelid, rated noncompensable; keratosis, rated noncompensable; plantar callosities and calcaneal spurs, rated noncompensable; and right hand long and ring finger degenerative arthritis, rated noncompensable.  His combined rating for compensation is 80 percent; he therefore meets the schedular requirements for a TDIU.  

As reflected in his December 2010 TDIU claim, the Veteran asserts that he is prevented from gainful employment by his chronic urinary tract infections, multiple joint arthritis, and other service-connected disabilities.  He reported in that claim that he previously worked as a requisition project specialist but had not worked full time since January 2000 when became too disabled to work.  He reported that he had left his last job because of his disabilities, had tried to obtain work as a teacher since then but was unable, and had had no education since the time he became unable to work.

There is conflicting medical evidence regarding the Veteran's unemployability.  An April 2011 VA examiner opined that the Veteran would be able to obtain and maintain light duty sedentary employment.  A July 2014 VA examiner essentially determined that each of the Veteran's compensable disabilities resulted in minimal functional limitations, and that, based on each such disability alone, the Veteran was capable of sedentary to moderate activity; however, the examiner did not give an opinion regarding the combined effect of the Veteran's disabilities on his ability to function or work.  Also, a May 2015 letter from the Veteran's private physician, Dr. B.W., expresses the opinion that, based on the Veteran's history, within a reasonable degree of medical certainty, the Veteran's service-connected disability would prevent him from performing sedentary work, as he was unable to sit for prolonged periods without pain.

There is also conflicting evidence regarding the Veteran's work and educational record.  Despite statements made in his November 2010 TDIU application, a November 2010 VA Independent Living Assessment reflects the Veteran's report that: he worked as an acquisitions project specialist writing instructional manuals for weapons from 1994 to 2000, but left this job because he decided to retire; he did consulting work from 2008 to 2009 as a logistics consultant and retired again to care for his sick spouse; and he had not worked since June 2009 and enjoyed reading, television, gardening, and building furniture in his leisure time.  It further reflects the Veteran's reports that graduated from in 1982 with a master's degree in management; had recently started working on a PhD in management and leadership and had completed 7 credits; wanted to complete his degree because he wanted to be a college professor at a local university; and recently completed one of his residency programs as part of his degree, with a 3.9 grade point average.

However, of record is also an October 2010 VA letter to the Veteran denying Vocational Rehabilitation and Employment services.  It was determined that it was not reasonable to expect the Veteran to be able to train for or get a suitable job at the time due to his numerous medical conditions, including his service-connected degenerative arthritis in multiple joints and chronic urinary tract infections.  

In light of the above, considering the total combined effect of the Veteran's numerous service-connected disabilities, and resolving reasonable doubt in his favor, the Board finds that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, a TDIU must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


